       Case 2:20-bk-50161-MPP                             Doc 17-1 Filed 02/21/20 Entered 02/21/20 17:17:25              Desc
                                                          Notice of Amendment Page 1 of 1

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
 In re      Dan Adrian Nicolau                                                                    Case No.   2:20-bk-50161
                                                                                Debtor(s)         Chapter    7



                                                           AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Amended Schedule B

Debtor overlooked two pre-payments he made prior to filing and a trust he created and is the beneficiary of that holds gun
parts as assets.




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:



 Date: February 21, 2020                                             /s/ Dean Greer BPR
                                                                     Dean Greer BPR 009976
                                                                     Attorney for Debtor(s)
                                                                     Dean Greer & Associates
                                                                     2809 East Center Street
                                                                     P. O. Box 3708
                                                                     Kingsport, TN 37664
                                                                     423-246-1988
                                                                     bankruptcy@deangreer.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
